Citation Nr: 1531783	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active military duty from September 2004 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been reviewed and is associated with the file.


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, tinnitus has been shown to be the result of noise exposure during military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a)(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot. See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis 

The Veteran asserts entitlement to service connection for tinnitus as directly related to active military service.  Specifically, he asserts that he was exposed to military/combat acoustics (e.g., advanced combat training, weapons/artillery training, incoming enemy fire, shell rounds, etc.) prior to, and during his service in Iraq in a combat zone.  Although his military occupational specialty was that of an administrative clerk, he competently testified that he served as part of a special task force while deployed in Fallujah.  During his Board hearing, he reported that the tinnitus began in-service and that it has been continuous since that time.  

As an initial matter, the Board finds the Veteran's reports of noise exposure to be credible and consistent with his service. See 38 U.S.C.A. § 1154(a).  Indeed, service treatment and personnel records confirm that the Veteran served in Iraq; he is in receipt of the Iraq Campaign Medal with 1 Bronze Service Star; he underwent combat training; and evidence shows that he was routinely "noise exposed" (see September 2004 Reference Audiogram).  Accordingly, in-service acoustic trauma is conceded. 

A May 2013 VA Audiology Examination also establishes a current tinnitus diagnosis. 

Service treatment records confirm that the Veteran reported worsening hearing during service. See Report of Medical Assessment.  As noted above, in numerous statements and testimony of record, the Veteran reported that he began to experience ringing in his ears/tinnitus in-service and that it has persisted since that time.  The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran's statements have been entirely consistent in this regard.  Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  

While the only opinion of record expressly considering tinnitus is against the claim (see May 2010 VA Examination Report), the Board notes that service connection may be granted for chronic diseases, including organic disease of the nervous system, based solely on continuity. Walker, supra; see also VA Under Secretary for Health Memorandum (October 1995).  Thus, accepting the Veteran's lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus. 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


